Citation Nr: 1036599	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-28 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy, 
right lower extremity, including as secondary to diabetes 
mellitus, type II.

3.  Entitlement to service connection for peripheral neuropathy, 
left lower extremity, including as secondary to diabetes 
mellitus, type II.

4.  Entitlement to service connection for hypertension, including 
as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 
1970. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from September 2005 (diabetes mellitus and peripheral 
neuropathy) and August 2006 (hypertension) rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

The claim for service connection for hypertension is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's personnel records establish that he served as a 
military policeman in Thailand, so his exposure to herbicides may 
be presumed.

2.  The medical evidence establishes that the Veteran has 
peripheral neuropathy of each lower extremity secondary to 
diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, may be presumed to have been 
incurred service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e) 
(2009).

2.  The criteria for service connection for peripheral 
neuropathy, right lower extremity, are met.  38 U.S.C.A. §§ 1110, 
1112, 1116, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.310 (2009).

3.  The criteria for service connection for peripheral 
neuropathy, left lower extremity, are met.  38 U.S.C.A. §§ 1110, 
1112, 1116, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the claims for service 
connection for diabetes mellitus, type II, and for peripheral 
neuropathy, right lower extremity and left lower extremity.  In 
view of the Board's decision to grant these claims, a discussion 
of VA's duties to notify and assist with development of the 
claims is unnecessary.

Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting injury 
aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for certain chronic diseases, such 
as arthritis, when such disease is manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

That an injury or event occurred in service alone is not enough.  
There must be chronic disability resulting from that injury or 
event.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection can also be found for 
any disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical evidence, 
or lay testimony in some cases, that the injury or disease was 
incurred or aggravated during service, and (3) medical evidence 
of a nexus between the current disability and the in-service 
injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

VA has determined that there was significant use of herbicides on 
the fenced-in perimeters of military bases in Thailand intended 
to eliminate vegetation and ground cover for base security 
purposes.  Special consideration of herbicide exposure on a 
facts-found or direct basis should be extended to those Veterans 
whose duties placed them on or near the perimeters of Thailand 
military bases.  This allows for presumptive service connection 
of the diseases associated with herbicide exposure.  

The majority of troops in Thailand during the Vietnam era were 
stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, 
Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran 
served on one of these air bases as a security policeman, 
security patrol dog handler, member of a security police 
squadron, or otherwise served near the air base perimeter, as 
shown by MOS (military occupational specialty), performance 
evaluations, or other credible evidence, then herbicide exposure 
should be acknowledged on a facts found or direct basis.  
However, this applies only during the Vietnam era, from February 
28, 1961 to May 7, 1975.

Analysis

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
(Vietnam) during the Vietnam era will be considered to have been 
incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption 
requires exposure to an herbicide agent and manifestation of the 
disease to a degree of 10 percent or more within the time period 
specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The 
presumption may be rebutted by affirmative, though not 
necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 
1113(a); 38 C.F.R. § 3.307(d).  Diseases associated with 
herbicide exposure for purposes of the presumption include 
diabetes mellitus, type II.  38 C.F.R. § 3.309(e).

The official service department evidence establishes that the 
Veteran served as a military policeman and was stationed at the 
Korat Royal Thai Air Force Base during the Vietnam era.  Under 
procedures adopted by VA in May 2010, after the initial adverse 
decision in this case, the Veteran may be presumed to have been 
exposed to herbicides in his military occupational specialty as a 
military policeman.  The Veteran also contends that he was 
exposed to herbicides in Vietnam, but further development of this 
contention need not be further developed, as the Veteran's 
exposure to herbicides in Thailand may be presumed.

The medical evidence establishes that the Veteran has diabetes 
mellitus, type II.  As this disease is presumed to be linked to 
exposure to herbicides, service connection for diabetes mellitus 
may be presumed in this case.  

A VA medical opinion rendered in August 2005 states that the 
Veteran has peripheral neuropathy, right lower extremity and left 
lower extremity, secondary to diabetes mellitus, type II.  As 
noted above, when a disorder is secondary to a service-connected 
disability, service connection may be granted for the secondary 
disorder.  Thus, the claims for service connection for peripheral 
neuropathy, right lower extremity, secondary to diabetes 
mellitus, type II, and for service connection for peripheral 
neuropathy, left lower extremity, secondary to diabetes mellitus, 
type II, may be granted.  




ORDER

The appeal for service connection for diabetes mellitus, type II, 
is granted.

The appeal for service connection for peripheral neuropathy, 
right lower extremity, secondary to diabetes mellitus, type II, 
is granted.

The appeal for service connection for peripheral neuropathy, left 
lower extremity, secondary to diabetes mellitus, type II, is 
granted.


REMAND

The Veteran contends that hypertension is secondary to diabetes.  
No medical opinion as to the etiology of hypertension has been 
obtained.  Since service connection has been granted for diabetes 
mellitus, additional medical development, to include a medical 
opinion, is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA outpatient treatment records 
from the Birmingham VAMC beginning in June 
2006.  Any negative search result should 
be noted in the record. 

2.  Schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of his hypertension.  
The claims folder must be reviewed in 
conjunction with the examination.  All 
necessary tests should be accomplished.  

The examiner is asked to render an opinion 
as to whether the Veteran's hypertension 
was caused, or aggravated by, his diabetes 
mellitus type 2, or is otherwise at least 
as likely as not (a 50 percent 
probability or greater) related to any 
incident of active service.

Any opinion(s) offered should be 
accompanied by a clear rationale consistent 
with the evidence of record.  The claims 
file must be reviewed in conjunction with 
the examination.  The examiner must 
indicate in the examination report that the 
claims file was reviewed.  

3.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


